Case 1:19-cv-00073-SPW-TJC Document 22 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
L. R. BRETZ,
CV 19-73-BLG-SPW-TJC
Plaintiff,
vs. ORDER

UNITED STATES OF AMERICA, et
al.,

Defendants.

 

 

Defendant, Billings Clinic has filed an unopposed motion for dismissal of
Billings Clinic with prejudice (Doc. 21) dated April 13, 2020. The unopposed
motion advises the Court that Billings Clinic and Plaintiff, L-.R. Bretz, have
reached a settlement. Therefore, for good cause appearing,

IT IS HEREBY ORDERED that the unopposed motion is GRANTED.
Defendant, Billings Clinic is Dismissed With Prejudice from this action with each

party to bear their own attorneys’ fees and costs.
Case 1:19-cv-00073-SPW-TJC Document 22 Filed 04/15/20 Page 2 of 2

IT IS FURTHER ORDERED that Billings Clinic’s Motion to Dismiss for
Failure to State a Claim (Doc. 11) is DENIED as moot.
DATED this_/¥” day of April, 2020.

Easton. Alp Jattbi

SUSAN P. WATTERS
U. S. DISTRICT JUDGE
